Case 2:20-cv-03574-DRH-AYS Document 22 Filed 03/17/21 Page 1 of 1 PageID #: 117




                                          March 17, 2021
 VIA: PACER
 Honorable Denis R. Hurley, U.S.D.J.
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11172

        Re:     SHHA LLC v. Opal Holdings LLC et al.,
                Case No. 2:20-cv-03574-DRH-AYS

 To the Honorable Judge Hurley:

        The undersigned is counsel to the Plaintiff, SHHA LLC.

         On December 10, 2020, the Court ordered Plaintiff to file an Amended Complaint on or
 before December 30, 2020. Defendants were ordered to either answer or indicate whether they will
 be moving forward with their proposed motion to dismiss on January 19, 2021. Defendants opted
 to proceed with their proposed motion to dismiss. It was established that the Defendants shall serve
 their moving papers on or before February 19, 2021. Plaintiff is to serve opposing papers on or
 before March 19, 2021. Defendants are to reply and file all papers with the Court on or before
 April 2, 2021.

         The undersigned is filing this letter requesting to extend the March 19, 2021 return date to
 April 2, 2021 and to extend the April 2, 2021 filing date to April 16, 2021.

         The cause for this extension is to timely prepare and serve our opposition. Unfortunately,
 I had a death in the family and am not able to work. Our associate attorney has contracted COVID-
 19 along with the rest of his family. We are a small firm with a heavy litigation caseload and will
 not be able to timely prepare an opposition by March 19, 2021 due to the aforementioned events.

        Defendants’ respective counsel has been notified and does not object to this extension.

        We humbly ask that your Honor grant our request for extension. If your Honor has any
 questions or concerns, please do not hesitate to contact this office.

                                                                           Respectfully submitted,

                                                                           /s/ Leo Jacobs
                                                                           ____________________
                                                                                 Leo Jacobs, Esq.
                                                                                 Managing Partner
                                                                                        Jacobs PC



                     8002 Kew Gardens Road, Suite 300 Queens, New York 11415
                               O: (718) 772-8704 F: (718) 228-2576
